Citation Nr: 0412236	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
left arm surgery to remove a lipoma, claimed as numbness and 
pain.  

2.  Entitlement to a compensable initial rating for his 
varicocele/epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for residuals of left arm surgery, 
and awarded him service connection, with a noncompensable 
initial rating, for varicocele/epididymitis.  He responded by 
filing a July 2001 Notice of Disagreement regarding these 
determinations, and was sent a Statement of the Case in March 
2002.  His VA Form 9 was received in May 2002, perfecting his 
appeal of these issues.  

In May 2003, the veteran testified, via videoconference 
technology, before the undersigned Acting Veterans Law Judge.  
After a review of the claims file, the Board finds that the 
issues must be remanded for further medical development.

The issues will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  


REMAND

The veteran seeks service connection for the residuals of in-
service surgery to remove a lipoma of the left arm.  
Subsequent to service, according to his May 2003 hearing 
testimony, he was treated in 2001 for a left arm disability 
by Dr. Cortez, a private physician with the South Coast 
Medical Group.  The records associated with this private 
medical treatment have not yet been obtained by the VA.  The 
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002).  The VA must also 
inform the veteran of the evidence necessary to complete his 
claim.  38 U.S.C.A. § 5103 (West 2002).  Because the VA has 
been made aware of pertinent medical evidence not yet of 
record, this issue must be remanded in order for such 
evidence to be obtained.  

Next, the veteran seeks a compensable initial rating for his 
service-connected varicocele/epididymitis.  He was last 
examined by the VA in April 2001.  Since that time, according 
to his May 2003 personal hearing testimony, his disability 
has worsened.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  
38 U.S.C.A. § 5103A (West 2002); Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, this issue must be remanded 
in order to obtain more current medical findings.  

In light of the above, this appeal is remanded for the 
following additional development:

1.  The RO should contact the veteran and 
request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his left arm disability 
subsequent to service, to include those 
of Dr. Cortez, of the South Coast Medical 
Group of Savannah, Georgia.  The RO 
should request the veteran authorize the 
VA to obtain such records on his behalf.  
In the alternative, he may obtain and 
submit such records himself.  If any VA 
medical records are identified by the 
veteran and not already of record, the RO 
should obtain those records and associate 
them with the claims folder.

2.  The RO should review the record and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act (VCAA) are 
fully satisfied, as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003), the recently 
enacted Veterans Benefits Act of 2003, 
and any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.  

3.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his complaints of 
recurrent lipomas of the left arm and 
active military duty.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  In 
responding to these questions, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.
	
	Specifically, the examiner is requested 
to express an opinion as to the 
following:

?	Does the record establish that the 
veteran's complaints regarding 
recurrent lipomas are more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) related to military 
service?  
?	Does the veteran exhibit residual 
signs and symptoms associated with 
the in-service excision of a lipoma 
on the left arm?
?	Are the veteran's complaints of 
numbness, tingling, pain, and 
weakness related to the in-service 
excision of the lipoma?

4.  The veteran should be scheduled for a 
VA genitourinary examination in order to 
determine the impairment resulting from 
his varicocele/epididymitis disability.  
The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The medical basis for all 
opinions expressed should be given, and 
any current diagnoses should be verified 
with reference to clinical findings.  

	Specifically, the examiner is requested 
to express an opinion as to the 
following:

?	Does the veteran's genitourinary 
disability requires any 
hospitalization and/or drainage due 
to infection, long-term use of 
medications, edema or hypertension, 
and/or any history of acute 
nephritis.  
?	The examination should include any 
tests, including albumin levels, 
considered necessary by the 
examiner.  
?	Impairments from the 
varicocele/epididymitis should be 
noted.  

4.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for residuals of a left arm 
surgery, and for a compensable initial 
rating for varicocele/epididymitis, in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


